Petition for Rehearing.
(192 Pac. 640.)
The defendants, William Holbrook and J. E. Paddock, were jointly charged with murder in the second degree for the killing of O. T. McKendree. They did not ask for separate trials, but appeared together and by the same attorneys, and were tried together. The jury found both defendants guilty of manslaughter. The defendants appealed to this court, and here, as in the Circuit Court, the defendants joined hands, for they not only appeared by the same attorneys, but they united by filing a single opening brief and a single reply brief.
The printed abstract filed by the defendants contained more than thirty assignments of error. The defendants did not in their two printed briefs discuss or even mention all the assignments of error. After hearing the appeal, this court, speaking through Mr. Justice Burnett, rendered an opinion affirming the judgment of the Circuit Court (188 Pac. 947). In that opinion every assignment of error presented by the defendants in the two printed briefs, jointly filed by them, was examined and decided.
The defendants have petitioned for a rehearing; but they have done so through different attorneys and by filing separate petitions. In the petition of *82William Holbrook six grounds for a rehearing are assigned as follows:
(1) “Permitting the character witnesses of the plaintiff to testify to a specific crime that the witnesses heard defendant Holbrook had committed”; (2) “permitting the state to ask the witness Harry Bailey, who was called by defendants, to testify as to the reputation of the defendant, Wm. Holbrook, for being a peaceable citizen, ‘if the defendant Holbrook had not been accused of stealing sheep from Mr. S. B. Chandler’; (3) “permitting plaintiff to give testimony as to the reputation of deceased, for being a peaceable citizen”; (4) refusing to permit Letcher Holbrook “to testify concerning the conversation with the witness Santiago”; (5) refusing to permit the defendants to offer testimony concerning the conversation said to have been had between Santiago and H. C. Lemler on April 17th; and (6) refusal to direct a verdict of not guilty.
The petition filed in behalf of J. E. Paddock enumerates four grounds for a rehearing:
(1) Befusal to sustain a motion directing a verdict of not guilty; (2) refusal to give an instruction upon the subject of circumstantial evidence; (3) permitting evidence of experiments; (4) refusal to permit evidence of the conversation said to have occurred on April 17th between Lemler and Santiago.
In their petitions for a rehearing, the defendants occupy common ground, so far as concerns the question of the admissibility of the statements made by Santiago to Lemler; and, although the contentions made by one defendant do not in any respect conflict with those made by the other, still it will be observed that, with the exception of the statements claimed to have been made by Santiago to Lemler, the petition of one defendant presents questions different from those presented by the petition of the other. The *83petition of Holbrook presents and discusses questions whicb are not even referred to in the two original briefs filed by the defendants. None of the points raised by Holbrook were discussed or even mentioned in the original briefs filed by the defendants, except the point involving the conversation with Lemler and the motion for a directed verdict. The petition submitted in behalf of Paddock presents additional argument's in support of the questions discussed in his petition, although the same questions were presented and discussed at the original hearing.
Affirmed. Rehearing Denied.
Messrs. Renner & Chastain, Mr. G. A. Will, Mr. Myron E. Pogue and Messrs. Weatherford & Wyatt for the petitions.
Mr. W. M. Duncan, District Attorney, Mr. W. 8. Wiley, Deputy District Attorney, Mr. Thomas DraJce and Mr. W. Lair Thompson, contra.
HARRIS, J.
It is difficult to convey a clear understanding of the different phases of the several questions raised by the petitions for a rehearing, unless a somewhat extended account is given of the evidence found in the record. Dry Prairie is a plateau located about thirty-two miles from Klamath Palls; it is about five miles north and south and about four miles east and west. The plateau, particularly on the east side, is bordered by an irregular line of hills, upon which are growing trees. The homicide occurred on Saturday, April 20, 1918, at what is referred to in the record as the Holbrook camp. This camp consisted of two tents, which had been set úp about one half a mile from the east side of the plateau. As we read the record, the Holbrook camp was located north of a *84line drawn east and west through the center of Dry Prairie, although one witness seems to think that the camp was located near the center of the east side of the prairie. One of the Holbrook tents at the Holbrook camp was ten by ten feet in size, while the dimensions of the other were ten by twelve feet. Both tents opened towards the east. The tents were about six feet apart; the larger one standing south of the smaller tent.
Along the east side of Dry Prairie, but south and a little east of the Holbrook camp, are three buildings. One building was one half of a mile distant from the Holbrook camp; the second or middle building was about three fourths of a mile from the Holbrook camp; while the third was about a mile south of the middle building. The building nearest the Holbrook camp is referred to in the record as the Mrs. Paddock homestead; thé middle building, as the Paddock homestead; and the third, as the Davis or Paddock ranch house. On the day of the homicide at a point north 35° 25' east, 1,900 feet from the Holbrook camp stood a tent, known in the record as the McKendree camp. Near the northwest corner of Dry Prairie, and between two and three miles from the Holbrook camp, .were some corrals, which are known in the record as the shearing corrals.
About eight years prior to the homicide a post and wire fence had been constructed along a line running east and west for a distance of nearly a mile. A similar fence had also been constructed running north and south for a distance of more than a mile. Succeeding frosts had caused many of the posts to be drawn from the ground, with the result that a considerable portion of the fence was lying upon the ground, and in many places where the posts remained *85standing the wires had been severed. The fence line which runs north and south is west of the site of the Holbrook camp, while the fence line extending east and west runs between the McKendree and Holbrook camps, and hence this line is north of the Holbrook camp and south of the McKendree camp. These two fence lines corner at a point which is 2,200 feet northwest from the Holbrook camp. The fence line which extends east and west is, at the point which is directly north of and nearest to the Holbrook camp, about 600 feet distant from that camp.
East of the Holbrook camp, and about 2,550 feet from it, was a spring. In front of and about twenty-five feet from the larger of the two Holbrook tents stood a wagon, over all or most of which had been thrown a wagon cover.
J. E. Paddock owned or controlled several hundred acres of deeded land along the east side of Dry Prairie. This deeded land included the three buildings already mentioned. Paddock had made an application for additional acreage under the act “to provide for stock-raising homesteads and for other purposes.” This additional acreage so applied for was north of and adjacent to the deeded lands. We infer from the record that the remainder of Dry Prairie was government land. The Holbrook camp was located on the tract which had been applied for by Paddock. The McKendree camp was located on the public domain.
Letcher Holbrook owned a band of 2,500 sheep, and his brother William Holbrook had a contract under the terms of which the latter was entitled to a certain portion of the wool and increase. On April 12, 1918, Letcher Holbrook, with the approval of William Holbrook, leased the Paddock lands “for the lambing *86season, thirty or forty days”; and at the same time Letcher Holbrook employed Paddock to help with the sheep during the lambing season. The Holbrook sheep were. at Antelope Springs, about fifteen miles distant from Dry Prairie. On the morning of Saturday, April 13th, the sheep were started for Dry Prairie. On Monday morning, April 15th, the Holbrook sheep were driven by Letcher Holbrook and William Holbrook and their herders into the southeast corner of Dry Prairie near the ranch house.
The decedent, McKendree, owned a band of about 2,300 sheep, which had been driven into Dry Prairie for the lambing season. Jim Santiago, a Spaniard, was in charge of the McKendree sheep. The state claims that the McKendree sheep reached Dry Prairie between the 10th and 12th of April, while the evidence offered by the defendants is to the effect that none of the McKendree sheep were seen anywhere on Dry Prairie until Monday, April 15th, after the Holbrook sheep had been driven into the southeast corner of the prairie.
The defendants claim that on Monday, April 15th, after the Holbrook sheep had entered Dry Prairie, and while they were being driven north toward the Paddock homestead, a band of about 800 of the Mc-Kendree sheep was driven fast from the southwest corner of the prairie towards the Paddock homestead, apparently for the purpose of intercepting the Holbrook sheep. The witnesses for the defendants say that, in order to prevent the McKendree and Holbrook sheep from mixing, the Holbrook sheep were stopped and herded back on the hillside. On Tuesday the Holbrooks attempted to drive their sheep north, when again they encountered the McKendree sheep, and again the Holbrook sheep were herded *87back. Paddock had agreed with Letcher Holbrook to be at Dry Prairie on Monday, but he was unable to reach there until Tuesday afternoon, April 16th. Paddock says that when he rode into the prairie he found the McKendree sheep in front of the Paddock homestead, and that he informed the McKendree herders that he owned the land there, and directed the herders to drive the sheep off, and that upon the refusal of the herders to comply with his request he himself drove the McKendree sheep away from the homestead. Paddock says that he later met Santiago, and that, when he requested Santiago to move the sheep, the Spaniard claimed that McKendree had leased the land. Paddock says that he then told Santiago that he owned the land and had leased it to the Holbrooks, whereupon Santiago stated that he would move the next day. Santiago had pitched his tent in front of the Mrs. Paddock homestead. Paddock claims that he pointed out to Santiago the lands claimed by him, and that he suggested that Santiago keep his sheep on the west side of the prairie, and move his camp to the corrals, where there was a good spring, so that the prairie could be divided between the McKendree and the Holbrook sheep. On Wednesday, April 17th, the McKendree tent was moved from in front of the Mrs. Paddock homestead to the place designated as the McKendree camp; and on the same day the smaller of the Holbrook tents was moved from a place south of the Paddock homestead, where the Holbrooks had camped Tuesday night, to the place designated as the Holbrook camp. The larger of the Holbrook tents was moved and set up at the Holbrook camp on Thursday. The Holbrook sheep were driven north on Wednesday, and thenceforth were herded along the east side of Dry Prairie. As *88we read the record, the McKendree sheep were herded along the west side of Dry Prairie after the McKendree tent had been moved from the Mrs. Paddock homestead. In other words, the McKendree sheep were herded along the west side of the prairie, while the McKendree camp was maintained on the east side, and the Holbrook sheep were herded and the Holbrook camp was maintained on the east side of the prairie.
At this point in the narrative it may be helpful to describe the route pursued by McKendree. At some time after the first appearance of Holbrook at the southeast corner of Dry Prairie, Santiago notified McKendree by telephone of the conditions existing at Dry Prairie. On Friday, April 19th, McKendree left Klamath Falls and stayed overnight at the home of a relative, not far from Dry Prairie. The next morning, Saturday, April 20th, McKendree rode on horseback into Dry Prairie, and first went to the McKendree camp, where he found Manuel Garcia, the camp-tender, and from that point he rode directly to the Holbrook camp.
The evidence is not clear as to the exact time when McKendree first appeared at the Holbrook camp, but it is approximately correct to say that it was between 8 and 9 o’clock a. m., and probably nearer 8 than 9 o’clock. When McKendree left the Holbrook camp, he rode in a northwest direction towards a point about one half of a mile south of the corrals, where he met Santiago. McKendree, accompanied by Santiago, the former on horseback and the latter afoot, then retraced his steps, going in an easterly direction towards the two camps. When McKendree and Santiago reached the fence line which runs east and west, they continued east along and near the fence *89line, until they reached a point about north of the Holbrook camp, and there they separated; McKendree riding to the Holbrook camp, and Santiago walking towards the McKendree camp. There is a conflict in the evidence as to whether Santiago reached the Mc-Kendree camp before or after the moment of the homicide. The record does not disclose the exact period of time which elapsed between McKendree’s first and second appearance at the Holbrook camp; but it was probably not less than one half an hour, nor much more than an hour. One witness says that the shots were fired at about 9:30 o’clock a. m. Mc-Kendree had a rifle with him when he left Klamath Falls, and he carried this rifle with him from the time he first appeared on the prairie until the homicide. Santiago also carried a rifle when he accompanied McKendree from the point south of the corrals.
The contention made by the defendants as to what occurred when McKendree was at the Holbrook camp the first time is best explained by quoting at length from the testimony of Paddock:
“Mr. McKendree rode up, passed the time of day, and says, ‘It appears to me you have got my sheep cut off from camp.’ I says, ‘No, Mr. McKendree; you have camped in back of your sheep.’ I says, ‘I asked the camp-tender to put his camp over to the shearing-pens (corrals) when he moved it, before he established it up there.’ He asked me then where Letcher Holbrook was; I said, ‘Letcher is gone over to the west side to look after some ewes and lambs,’ and that Will was in camp. ‘Will!’ — he called Will, and Will came out, and McKendree says, ‘You are going to get 600 bucks into this herd of sheep in the morning, and you will have to herd them. ’ Will says, ‘I am a pretty good herder; I can herd them,’ Will says, ‘I have good men and good dogs, I can herd them, ’ and Will says, ‘I have got an awfully good dog, and *90myself and the dog can herd most any band of bucks.’ McKendree, says, ‘You damn son-of-a-bitch, you can’t turn any dogs into' my bucks,’ and he jumped off his horse, and, when he jumped off his horse, I started to get away, and so did Will. Well, I had turned around with my b,ack to him, and he says, ‘Come back here, you damn son-of-a-bitch, or I will blow your map off.’ That scared me; I looked around, and he had his gun to his shoulder and right on to us. I walked — -I hesitated a little bit; he said, ‘ Get up on this knoll. ’ I got up on the knoll; I stayed there; he called us vile names. # * He called us damn son-of-a-bitches; just about that time his horse broke away, started to run off, and he says, ‘There, I have lost my horse’; he started for it; he followed the horse over to — the horse had stopped at the creek; he caught the horse, and got on the horse, and rode back past the camp, a little to the north, and as he passed the camp he hollered at me, he says, ‘If I ever catch either of you damn sons-of-bitches out' alone, I will beat you until your mothers won’t know you.’ I says, ‘Mr. McKendree, don’t come back here and bother us any more ’; so he went on. He went out to the fence on the north and west of the camp, and he headed west; I didn’t pay any attention to him any more; didn’t see where he went. ’ ’
The defendants were the only persons at the Holbrook camp when McKendree first rode up to the tents; nor was there any other person, besides these three, at the Holbrook camp at any subsequent time until after the homicide.
Barclay Holbrook, a cousin of William and Letcher Holbrook, and Dan Blodgett, were herding a portion of the Holbrook sheep. There is a, sharp dispute between the state and the defendants as to the exact whereabouts of these two herders, particularly at' the time when the homicide occurred. The state claims that Barclay Holbrook and Blpdgett were *91west of the Holbrook camp at a place where they could not see what occurred in or near the Holbrook tents, while defendants contend that these two herders were about a half a mile from the Holbrook camp at a point a little north and east of the fence corner at a place where they could see whatever happened in front of the Holbrook camp. After McKendree left, and had gone to the place where Santiago was, south of the corrals, William Holbrook left his camp, and went to Barclay Holbrook, and inquired concerning the whereabouts of Letcher Holbrook, who had previously gone out west of the camp to look after some ewes and lambs. At about that time McKendree and Santiago were discerned coming toward the east. William Holbrook says that he thought the person afoot was Letcher Holbrook, and that because he so believed he returned to his camp. The undisputed evidence is that William Holbrook carried a rifle with him when he left camp to inquire about his brother.
McKendree. was shot twice. The theory of the defendants is that both shots were fired by William Holbrook in self-defense, and that Paddock was a mere bystander, taking no part in the killing. An extended excerpt from the testimony of Paddock adequately expresses the position of the defendants. Paddock testified that, when McKendree rode up to the camp the second time, McKendree said to the defendants:
“There isn’t room in this prairie here for two bands of sheep; you fellows will have to move.”
Continuing, Paddock testified as follows:
“Well, I says, ‘Mr. McKendree’; I says, ‘Edler and I used to lamb two bands of sheep; we never had any trouble; we had plenty of room; I don’t *92see as there is any reason why we can’t lamb two bands here.’ Well, he says, ‘You don’t own- this land in here.’ Well, I says, ‘Maybe I don’t own it, but I have got a filing on it, and I have got a little better right on it than you have’; and he says, ‘I don’t care how much land you got, ’ he says, ‘ ‘ There isn’t room enough here to lamb two bands of sheep, and I am going to put some bucks in here in the morning, and you will have to herd them’; and he says, ‘Where is Will?’ I says, ‘Will is in camp, in the tent’; so he called, ‘Will!’ Will came out, and, when he came out, McKendree says, ‘Will, you are going to get 600 bucks in here in the morning; you will have to get these sheep off the flat; I am going to have this flat; you will have to move them,’ or, ‘Will, you will have to herd those bucks.’ He started to ride -on to me, crowding me back. Will says, ‘I am not going to move these sheep off of the flat; I have rented this land; I am going to stay right here’; and McKendree ■ kept coming towards me; he had gotten up to me close, crowding me back, and I don’t remember, just [what] words were said in there by Will, but McKendree says, ‘I will’ — McKendree says,; —‘I will blow your map off,’ and he dropped his rein, and started to raise his gun, and I grabbed at the horse; well, just at that time, why, the gun cracked over behind me, and the horse whirled to the left, and the second shot fired, ‘ and McKendree reeled, and the horse plunged off of that mound, and the horse — and the body went off in this manner [indicating], turned over and fell flat on its back on to the ground, and just at that time, a shot rang out from the McKendree tent.”
When Paddock was asked to state how far Mc-Kendree crowded him back, he answered: “Eight or ten feet.” As will be observed from the testimony of Paddock, the ^defendants contend that a shot was fired from the McKendree camp. Barclay Holbrook says that he heard four shots; two from the Hoi*93brook camp, and two from the McKendree camp. Blodgett testified that he heard three shots; two from the Holbrook camp, and one from the Mc-Kendree camp. Barclay Holbrook and Blodgett gave testimony which, if believed, tended to corroborate the stories told by the defendants.
The theory of the state is that the homicide was in reality murder. There is evidence in the record upon which the state contended that, after Mc-Kendree met Santiago, they decided to take the McKendree sheep to a place about eight miles from Dry Prairie; that when McKendree and Santiago returned towards the camps their purpose was to get Santiago’s horse, so that they could ride together to the place where it was intended to take the Mc-Kendree sheep; that when Santiago and McKendree separated at a point near the fence line north of the Holbrook camp, McKendree went to the Holbrook camp to request the defendants to move their sheep a sufficient distance to enable McKendree to get his sheep out of the prairie without mixing; that Santiago, immediately after separating from McKendree, called to Garcia, who was then at the McKendree camp, to get Santiago’s horse which was at the spring east of the Holbrook camp. Santiago testified that he was watching McKendree and the Holbrook camp as he proceeded towards the McKendree camp, and that the shooting occurred when he was about halfway between the two camps, but a little nearer the McKendree camp than to the Holbrook camp. Garcia said that immediately after hearing Santiago’s call to get the horse, he proceeded towards the spring where the horse was, and that as he walked south towards the spring he watched the *94Holbrook camp, and that the shopting took place when he was at the spring.
It is admitted that, from the time McKendree rode np to the camp on the second occasion until the shooting, Paddock was outside and in front of the tents. The defendant Holbrook was inside the larger tent when McKendree rode up. But Holbrook says-that he came out of the tent afterwards, although he re-entered the tent to get his rifle; and there is evidence upon which the state contends that the rifle was fired, either while Holbrook was inside the larger tent, or else while standing in the opening of the tent. Santiago says that, when McKendree rode up to the Holbrook camp, he .(McKendree) sat on the horse for a moment talking with the man dressed in khaki (admitted to have been Paddock), and then “got down .from his horse” and “stood there talking a little while”; that McKendree took off his coat and attached it to his saddle; that, after talking about ten minutes, McKendree got on his horse as though he would come back, and that “at the moment that the horse turned around there was a shot,” which -'came from the Holbrook tent; that the horse started to run,' and as the horse was running there was “another shot fired with a pistol” by the man in khaki. The account given by Garcia of what happened is much like the story told by Santiago. Garcia stated:
“I saw the man with yellow trousers (Paddock) lift his arm and shoot a shot.”
It is conceded that two rifle shells were found about two feet in front of the larger tent. In addition to the rifle shells, a Luger pistol shell was found a few feet beyond the rifle shells. A Luger pistol was found in the wagon seat under the wagon *95cover. In addition to the direct testimony of Santiago and Garcia that they saw Paddock shoot Mc-Kendree, there was evidence about the difference between the sound made by the first and second shots, the course taken by the two bullets which struck McKendree, and many other details, from all of which the state argued that McKendree was shot once by a rifle and once by the Luger.
There was evidence from which the state argued that the defendants had moved McKendree’s body for the purpose of making evidence for themselves. While riding along the line of the fence about “10” or “11” o’clock a. m., and probably within an hour after the homicide, Walter Buckmaster was hailed by someone at the Holbrook camp. Buckmaster testified that, upon riding up to the camp Paddock, when referring to McKendree’s body, said: “We won’t say who killed him.”
One witness testified that, several weeks previous to the homicide, certain persons in the presence of Paddock were discussing “the range question, and someone said to Paddock, ‘Wait until McKendree goes up there [meaning Dry Prairie]; he will feed your range’ and Paddock answered by saying, “If the son-of-a-bitch comes up there, he will get what’s coming to him.”
It is stated by all the witnesses, including the two defendants, who saw McKendree at the Holbrook camp, that at the first shot McKendree’s horse turned and ran towards the McKendree camp. It was said by Santiago and Garcia that McKendree’s horse stood near the tents for a time, and it is admitted by the defendants that the horse was standing there several minutes. Santiago and Garcia say that McKendree turned his horse as though to come to *96the McKendree camp, and that the first shot was fired while the horse was in the act of turning. The defendants say that McKendree rode his horse towards Paddock, and crowded Paddock back eight or ten feet. There is evidence from which the state contended that there were tracks showing that a horse had been standing at a place which was sixteen paces from the front of the larger tent, and sixteen paces almost due south from the place where the officers found McKendree’s body. There was evidence from which the state could have argued that the horse’s hind feet were still at the place where the horse had been standing when the first jump was made to run.
Walter Buckmaster described the place and position of the body as he saw it when he was at the camp in the morning. Witnesses who arrived on the scene late in the afternoon found the body in a different place from that described by Buckmaster, and in a position different from that described by him. When the officers arrived in the afternoon, the rifle lay against the left side of McKendree’s body, with the butt of the rifle on the ground and the muzzle elevated above the body. There was blood and sand on the rifle and the state claims that the blood and sand had been “smeared” on it. McKendree wore gloves on both hands. There was evidence to the effect that there was no blood on either glove. There is evidence to the effect that McKendree could not have done a single conscious act after he was shot. The state claims that the evidence shows that there was no blood on the outside of the clothing against which the rifle lay, and that the blood found on the rifle could not have gotten there by coming in contact with the clothing. *97The blood on the rifle was still damp, according to the testimony of one witness, as late as about 5 o’clock p. m., notwithstanding, according to one witness, there was sunshine that day, and another witness testified that it had been blowing considerably. The defendants would not permit any person to approach near the body until the arrival of the officers. No footprints could be found within twenty feet of the body, although the ground around the body was examined for footprints.
27-29. In the brief filed in support of Paddock’s petition for a rehearing, it is argued at length that there was no evidence at all showing that Paddock was more than a mere bystander; that there was no evidence to show that Paddock aided or abetted Holbrook; and that, therefore, the jury should have been directed to return a verdict acquitting Paddock. It is not the province of this court to decide whether Paddock is guilty or innocent, for it is the exclusive province of the jury to decide that question. Our duty is to ascertain whether there was sufficient evidence to carry the case to the jury. If the jurors believed the evidence relied upon by the state, then it is clear, from the foregoing extended statement of the record, that there was evidence upon which the jury could have found that the second shot came from the Luger pistol; that the pistol was fired by Paddock; that Paddock aided Holbrook; that the Luger shot contributed to the death of McKendree, although the rifle shot was necessarily fatal; that the killing was not in self-defense; and that Paddock was guilty of at least manslaughter. In this connection it is apropos to say that Section 1897, L. O. L., is not the only section of the Code defining *98manslaughter. Section 1902 is an omnibus provision, and by its terms:
“Every other killing of a human being by the act, procurement, or culpable negligence of another, when such killing is not murder in the first or second degree, or is not justifiable - or excusable as provided in' this chapter, shall be deemed manslaughter.”
30,31. The court properly refused to direct the jury to acquit Holbrook. There was evidence to support the contention made by Holbrook, there was evidence to support the contention made by the state, and consequently it was for the jury to decide, from this conflicting evidence, whether Holbrook was guilty or innocent.
The contention of Paddock that the evidence offered by the state was circumstantial cannot be sustained. Two witnesses, Santiago and Garcia, gave direct testimony that they saw a man, who is admitted to have been Paddock, shoot McKendree. The rule is correctly stated in the original opinion.
32. The evidence concerning experiments was obviously within the rule announced by Mr. Justice Bennett in Kohlhagen v. Cardwell, 93 Or. 610 (184 Pac. 261). A careful perusal of the evidence concerning the removal of the body at once makes it plain that the state was entitled to show, if it could, that the body could have been removed to the place where it lay, when the officers arrived, without leaving footprints. And so, too, the state was entitled to show, if it could, that Barclay Holbrook could not have seen a puff of smoke at the McKendree camp. Barclay Holbrook testified that he heard- a third shot and then looked in the direction of the McKendree camp, “and I heard the fourth shot, and puff of smoke,” Experiments were made for the *99purpose of ascertaining whether smoke could have been seen, if a shot had been fired from the MeKendree camp. These experiments met the requirements of the standard fixed in Kohlhagen v. Cardwell, 93 Or. 610 (184 Pac. 261).
33. Letcher Holbrook had a talk with Santiago on Monday, April 15th, near the Paddock homestead, after the Holbrooks encountered the McKendree sheep, which the defendants claim were driven over to the Paddock homestead. The record does not disclose what answer Letcher Holbrook would have given if he had been permitted to testify. The defendant William Holbrook has failed to point out in his brief wherein, if at all, he was injured by reason of the refusal of the court to permit Letcher Holbrook to relate the conversation which he had with Santiago. This objection, made by Holbrook, must be overruled.
34,35. The state called ten witnesses in rebuttal, who testified, over objections made by defendants, that McKendree’s reputation for peaceableness and quietness was good. Holbrook strenuously contends that this testimony was inadmissible, for the reason that the defendants offered no testimony assailing the character of the decedent. In all jurisdictions the rule is that the state cannot as a part of its primary case offer evidence concerning the decedent’s reputation for having been a peaceable and quiet person; but the general rule is that, if the accused assails the decedent’s character for peaceableness, the state may then in rebuttal offer evidence showing that the decedent’s reputation for peace and quiet was good. The precedents do not agree upon what. constitutes an assault upon the character of the decedent. In most and nearly all *100of the jurisdictions, the mere fact that the defendant offers evidence that the decedent made an attack, and that the defendant acted in self-defense does not justify the admission of evidence for the state that the decedent was reputed to be a peaceable and quiet man. In other words, the plea of self-defense does • not alone in most jurisdictions open the door to the state for the introduction of evidence concerning the decedent’s reputation for having been a peaceable and quiet citizen: Note in L. R. A. 1916A, 1245; State v. Potter, 13 Kan. 414; Kelly v. People, 229 Ill. 81 (82 N. E. 198, 11 Ann. Cas. 226, 12 L. R. A. (N. S.) 1169). In at least two jurisdictions, including Oregon, the plea of self-defense, accompanied, of course, with evidence tending to support it, has been treated as a sufficient attack on the character of the decedent for peace and quiet to entitle the state to submit rebuttal evidence of his good reputation for peaceableness: State v. Wilkins, 72 Or. 77, 87 (142 Pac. 589); Dukes v. State, 11 Ind. 557 (71 Am. Dec. 370); Fields v. State, 134 Ind. 46 (32 N. E. 780); Thrawley v. State, 153 Ind. 375 (55 N. E. 95). If the question were res integra, the writer would take the view that the opiniqn in State v. Wilkins states the rule too broadly. However, the ruling announced in that case had been made before the trial in the instant case, and was the law in this jurisdiction at the time of the trial of the instant ease. The holding in State v. Wilkins entitled the state to offer in rebuttal evidence of McKendree’s good reputation for peaceableness, and therefore no error was committed by the trial court in that respect.
Harry Bailey, who had known William Holbrook for seventeen years, was called as a witness for the defendants, and was asked:
*101“And do you know what his general reputation is, as being a peaceable, quiet, and law-abiding citizen in that community?”
The witness stated that he did know Holbrook’s reputation and that it was good. On cross-examination the following .questions were asked and answers given:
“Q. Mr. Bailey, your business hasn’t brought you in touch with the sheriff’s office, so that you keep track of the offenses committed over there, has it?
“A. Most of the time, I think.
“Q. You heard of Will Holbrook stealing a bunch of sheep from Mr. S. B. Chandler and was compelled to repay the price of the sheep, didn’t you?
“Mr. Renner: I object, because’ it is absolutely improper cross-examination.
“Mr. Thompson: Law-abiding citizens don’t steal sheep.
“By the Court: I am frank to say that it is the first time I heard it questioned; I will take about a minute to confirm my opinion on that. (Refers to book.) That is the ordinary and common line of cross-examination, and this book seems to support it, and I will have to permit it.
“Mr. Renner: Note an exception.
“A. I may have heard some sort of talk; I don’t believe I ever heard anything direct from the sheriff’s office.
“Q. You heard it among people over there that this gentleman stole a bunch of sheep from Chandler and Rehart, and the owners compelled him to pay a considerable amount of money to straighten it up, didn’t you?
“A. Well, I am not entirely sure whether I did or not; seems — it occurs to me I have heard some conversation of that kind.”
On redirect examination the defendant was asked:
“You say you heard something about a Holbrook who had some difficulty with Chandler, in which he *102had been 'charged with stealing some sheep; you have heard some such rumor as that?
“A. Just street talk.
“Q. Wasn’t that man, now, Letcher Holbrook, instead of Will Holbrook?
“A. I couldn’t say which one it was at all; might have been.”
36-38. The question of the propriety of the cross-examination of Bailey is not listed among the assignments of error as required by the rules governing appeals, and therefore the defendants are not in a position to demand a consideration of the question attempted to be presented. Moreover, if either defendant were in a position to assail the ruling of the trial court, it would be apparent from an inspection of the record that the defendants made the issue when they inquired concerning the reputation of Holbrook for being, not merely a quiet and peaceable citizen, but a law-abiding citizen, also. The general rule is that the evidence must be confined to the trait involved in the crime charged; and under this rule the inquiry is usually confined to evidence of the accused’s pacific character, or, as frequently expressed, '“his reputation for peace and quiet”: 13 R. C. L. 914. In the instant case, stealing, considered as a trait, was nowise involved in .the crime charged, and on that account the defendants should have limited their original inquiry to Holbrook’s reputation as a peaceable and quiet man, but the defendants did not limit the scope of their inquiry. They extended it, by asking concerning Holbrook’s reputation for being a law-abiding citizen. The question as asked was comprehensive and all-inclusive. The defendants made the issue, and the cross-examination was within the issue as made by the *103defendants. Furthermore, the redirect examination practically destroyed the whole force of the answer to which the defendants objected.
The grounds upon which Holbrook relies for a rehearing have already been enumerated. The language employed by him in stating the first ground relied upon should be observed. The only assignment of error found in the abstract to which this specified ground for a rehearing is referable reads as follows:
“The court erred in permitting the character witnesses of the plaintiff to testify to a specific crime that the witnesses thought Holbrook had committed,, being' some'trouble concerning the stealing of sheep.”
W. B. Snyder, the sheriff of Lake County, was called as a witness for the state, and on direct examination he stated, without any objection by the defendants, that Holbrook’s general reputation “for being a peaceable, law-abiding citizen” was bad. On cross-examination the witness was asked:
“Isn’t it a fact that in your testimony here you have in mind a difficulty which arose between the brother of this man, maybe this man also, and Mr. Chandler, the witness just on the stand, in relation to a controversy over some sheep?”
And the witness, after some additional questions, stated that the difficulty referred to was “the only thing” that he had in mind, and that it was “the only thing” that he had heard against Holbrook. Without any objection upon the part of the defendants, the witness stated on redirect examination that the difficulty arose “over trouble over sheep,” and without any objection by the defendants the witness was asked whether the charge involved a violation of law, and he stated that it did.
*104The defendants did not move to strike out any of the testimony of Snyder. The fact of the difficulty with Chandler was elicited by the defendants, and not by the state. It is true that twice the state asked about the nature of the trouble and each time the defendants objected; but it is also true that neither of the two questions was answered. In this state of the record there is no ground upon which the. defendants can complain.
F. P. Light was another witness called by the state. He testified, without any objection by the defendants, that Holbrook’s general reputation “for being a peaceable, law-abiding citizen” was bad. On cross-examination the witness was asked:
“Isn’t it a fact that all you base — what you say about his reputation, was the difficulty that arose between him and his brother and Chandler about some sheep; isn’t that a fact, Mr. Light?”
The witness said that the difficulty with Chandler was “all I know about him,” and that the difficulty was “the only thing” upon which he based his judgment as to Holbrook’s reputation. The defendants did not move to strike out any of the testimony of the witness Light; nor was there any objection to any part of his testimony concerning Holbrook’s reputation.
39. S. B. Chandler was another witness who testified about Holbrook’s reputation, and the answer given by bim upon cross-examination rather indicated that his testimony about Holbrook’s reputation was based largely, if not entirely, upon his difficulty about the sheep. The defendants neither objected to the testimony of Chandler nor moved to strike it out. In this condition of the record the defendants are not in a position to ask for a reversal of the *105judgment on account of the testimony of the witnesses Light and Chandler.
After again considering the questions arising out of the refusal of the court to permit the introduction of evidence about the conversation between Santiago and Lender, the majority of the court reaffirm the reasoning and conclusion of Mr. Justice Burnett in the original opinion., Mr. Justice Bennett, however, adheres to the views expressed by him in his specially concurring opinion filed with the original majority opinion. In support of the view of Mr. Justice Bennett, it may be pointed out that Santiago testified that Paddock and Hdbrook chased his sheep from the Paddock homestead; that he (Santiago) got a little mad when Paddock told him to move his sheep; that he talked “considerable number of times” with the defendant Holbrook about the sheep before McKendree arrived; that “I told him I was there first and there wasn’t enough land for two”; that he was “a little angry”-when he talked with Holbrook; that he had never been over to the Holbrook camp because he “didn’t care to go”; and that when he separated from McKendree near the fence, and while proceeding towards the McKendree camp, he looked “toward the Holbrook tent all the time from the time” he left McKendree, “because I thought there was something bad in it. * * I was expecting trouble, because they were fellows that would get after a man to his back and not to his face.” There is also evidence in the record from which it could be argued that Santiago objected when McKendree suggested to him to move the sheep, and that McKendree did not permit Santiago to go with him to the. Holbrook camp, because he *106thought the presence of Santiago might precipitate trouble.
40. "When the state filed its printed brief, counsel for the state called attention to the rule, generally followed, that no questions will be noticed upon appeal, except such as are assigned by the appellant, and that all assignments of error not argued by the appellant will be treated as having been waived by the appellant. The rule, to which attention was called by the state, was discussed by the appellants in their reply brief; but the defendants did not, by their reply brief or otherwise, attempt to enlarge the scope of the discussion found in their original brief. However, because of the importance of this proceeding, involving, as it does, the liberties of the defendants, we have disregarded the rule concerning the waiver of assignments of error, and have again examined the whole of the voluminous transcript, and have not only again carefully considered the questions urged by learned and active counsel at the original hearing, but we have also given our most careful consideration to the questions so learnedly and vigorously presented for the first time in the petitions for a rehearing. For the foregoing reasons we come to the conclusion that the verdict of the jury should not be disturbed.
The petitions for a rehearing are therefore denied.
Affirmed. Rehearing Denied.
*107Second petition for rehearing denied November 16, 1920.